        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

EDWARD FRANCOIS,                              :
    Plaintiff,                                :                CIVIL CASE NO.
                                              :                3:20-CV-770 (JCH)
v.                                            :
                                              :
SUMMER POOLE,                                 :                NOVEMBER 13, 2020
    Defendant.                                :


          RULING ON DEFENDANT’S MOTION TO DISMISS (DOC. NO. 13)


I.     INTRODUCTION

       Plaintiff Edward Francois (“Francois”) brings this action against his wife, Summer

Poole (“Poole”), alleging state law claims for breach of fiduciary duty, negligence, and

theft. Francois invokes this court’s federal diversity jurisdiction pursuant to section 1332

of title 28 of the United States Code.

       Poole moves to dismiss Francois’s Complaint in its entirety pursuant to Federal

Rule of Civil Procedure 12(b)(1), arguing that there is no diversity of citizenship because

both she and Francois are citizens of Connecticut. Motion to Dismiss or for Stay

(“Mot.”) (Doc. No. 13) at 1.

       For the reasons set forth below, Poole’s Motion to Dismiss is granted.

II.    BACKGROUND

       Francois and Poole are married to each other but, as of the filing of Francois’s

Complaint, they are in the process of dissolving their union in Connecticut Superior

Court. See Complaint ¶ 6 (“Compl.”) (Doc. No. 1); Family Court Docket Sheet, Exhibit A

to Mot. (Doc. No. 13-5). They have two minor children who live in Connecticut. See

Compl. ¶ 9, 14; see also Motion for Parenting Time – Pendente Lite, Exhibit I to Mot.


                                             1
        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 2 of 12




¶¶ 1, 3 (“Exhibit I to Mot.”) (Doc. No. 13-13) (indicating that the parties’ two minor

children live in Connecticut).

       In 2008, Francois purchased a residence in Hamden, Connecticut. Warranty

Deed, Exhibit D to Mot. (“Exhibit D to Mot.”) (Doc. No. 13-8); see also Declaration of

Edward Francois ¶ 4 (Doc. No. 20-1) (describing the Hamden property as his “former

residence”). Francois and Poole lived in this house during their marriage. See Motion

for Order Exclusive Possession of 1080 Whitney Avenue Property Pendente Lite,

Exhibit J to Mot. ¶ 7 (“Exhibit J to Mot.”) (Doc. No. 13-14) (describing the Hamden

property as “the marital residence”). Prior to purchasing the Hamden property in 2008,

Francois lived in West Hartford, Connecticut. See Exhibit D to Mot. at 1.

       Francois is a medical doctor who, until 2016, was licensed to practice as a

physician and surgeon in Connecticut. Compl. ¶ 7; see also Opposition (Doc. No. 20) at

84-85 (Exhibit K). Francois was also licensed to prescribe controlled substances in

Connecticut until the license lapsed in 2017. Opposition at 86-87 (Exhibit L). This

license was first issued to Francois by the State of Connecticut in 2004. Id.

       In 2015, Francois was diagnosed with Intervascular Lymphoma, a severe illness

that required extensive medical treatment. Compl. ¶ 8. On January 15, 2016, Poole

filed a Petition in the Hamden-Bethany Court of Probate seeking to become

Conservatrix of the Person and Estate of Francois. Compl. ¶ 9. In the Petition, Poole

represented to the Probate Court that Francois’s medical condition rendered him unable

to manage his own affairs. Compl. ¶ 10. The Probate Court granted Poole’s Petition on

March 2, 2016. Compl. ¶ 11; see also id., Exhibit B to Compl. (Doc. No. 1-2).




                                              2
        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 3 of 12




      On July 12, 2016, Poole purchased a house in Guilford, Connecticut using

Francois’s conserved funds. See Compl. ¶ 12. Poole lives in this house. Compl. ¶ 2.

      On March 23, 2017, Poole moved the Probate Court to transfer to her title in

Francois’s Hamden property. Opposition at 19-20 (Exhibit C). The Probate Court

granted Poole’s motion on June 14, 2017. Id. at 21. The property is now leased to a

third party. Declaration of Edward Francois ¶ 4; see also Opposition at 73-83 (Exhibit

J).

      On June 1, 2018, after a period of time in hospice care, Poole relocated Francois

from Connecticut to New York, where he now lives with his parents. See Compl. ¶ 13;

see also Emergency Motion for the Removal of Involuntary Conservator, Exhibit F to

Mot. at 2 ¶ 5(b) (“Exhibit F to Mot.”) (Doc. No. 13-10) (“Ms. Pool [sic] moved Mr.

Francois from his home in Connecticut to his parent’s [sic] house in New York.”);

Declaration of Edward Francois ¶ 6 (“I must reside at my parents’ house for the

foreseeable future.”). Having lived there for more than two years, Francois is registered

to vote in New York, has a New York driver’s license, and receives mail at his New York

address. Opposition at 4.

      On June 3, 2020, Francois filed his Complaint against Poole seeking damages

for breach of fiduciary duty, negligence, and theft. See Compl. On July 24, 2020, Poole

filed a Motion to Dismiss or for Stay. Among other things, Poole’s Motion argues that

the court should dismiss Francois’s Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(1) because the court lacks subject matter jurisdiction. Mot. at 1. Poole

contends that subject matter jurisdiction is lacking in this case because both she and

Francois are citizens of Connecticut. Id.; see also Memorandum of Law in Support of



                                            3
         Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 4 of 12




Mot. (Doc. No. 13-1) at 1-2, 9-18. On September 23, 2020, the court granted Poole’s

Motion insofar as it sought a stay of the action “because of the serious question going to

whether there is federal jurisdiction in this case.” Order (Doc. No. 23).

III.   LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(1), “[a] case is properly dismissed

for lack of subject matter jurisdiction . . . when the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). The plaintiff bears the burden of proving the existence of subject matter

jurisdiction by a preponderance of the evidence. Id. In determining whether to dismiss

for lack of subject matter jurisdiction, “a court must accept as true all material factual

allegations in the complaint.” Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131

(2d Cir. 1998). However, “jurisdiction must be shown affirmatively, and that showing is

not made by drawing from the pleadings inferences favorable to the party asserting it.”

Id. In assessing a Rule 12(b)(1) motion, a court “may resolve the disputed jurisdictional

fact issues by referring to evidence outside of the pleadings, such as affidavits, and if

necessary, hold an evidentiary hearing.” Zappia Middle E. Const. Co. Ltd. v. Emirate of

Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000).

       Federal district courts have original jurisdiction over “all civil actions ‘between

citizens of different States’ where the amount in controversy exceeds $75,000.” Lincoln

Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (ellipsis omitted) (quoting 28 U.S.C. §

1332(a)(1)). Individuals are considered citizens, within the meaning of the diversity

statute, of the state where they are domiciled. Palazzo ex rel. Delmage v. Corio, 232

F.3d 38, 42 (2d Cir. 2000). An individual's domicile is the place where he has his “true

fixed home and principal establishment, and to which, whenever he is absent, he has
                                               4
        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 5 of 12




the intention of returning.” Id. (quoting Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir.

1998)). Although a person may have more than one residence, “[a]t any given time, a

person has but one domicile.” Palazzo ex rel. Delmage, 232 F.3d at 42.

       To effect a change of domicile, “two things are indispensable: First, residence in

a new domicil[e]; and, second, the intention to remain there.” Linardos, 157 F.3d at 948

(quoting Sun Printing & Publishing Ass'n v. Edwards, 194 U.S. 377, 383 (1904)). “A

party alleging that there has been a change of domicile has the burden of proving the

required intent to give up the old and take up the new domicile, coupled with an actual

acquisition of a residence in the new locality, and must prove those facts by clear and

convincing evidence.” Palazzo ex rel. Delmage, 232 F.3d at 42 (brackets, ellipsis, and

internal quotations omitted); see also Nat’l Artists Mgmt. Co., Inc. v. Weaving, 769

F.Supp. 1224, 1228 (S.D.N.Y. 1991) (“A person is born with a particular domicile, and is

presumed to retain it unless it can be shown that she has established a new domicile.

That rule applies every time a person establishes a domicile. Where a party has

established a domicile, therefore, the burden for demonstrating that a new domicile has

been established lies with the person seeking to establish the change.”).

       To determine a party's intent, a court “must examine the entire course of a

person's conduct in order to draw the necessary inferences as to the relevant intent.”

Hicks v. Brophy, 839 F. Supp. 948, 951 (D. Conn. 1993) (internal quotation marks

omitted), adhered to on reconsideration, 841 F.Supp. 466 (D. Conn. 1994). Although

“[t]he party's own statements concerning his intentions are relevant . . . they are of slight

weight when they come into conflict with other facts that tend to disclose a contrary

intent.” Hicks, 839 F. Supp. at 951. Ultimately, the court reviews the “totality of the



                                             5
        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 6 of 12




evidence” and considers multiple factors. Id. While no single factor can conclusively

establish a party's domicile, relevant factors include where the person is employed,

exercises her civil and political rights, pays personal taxes, maintains bank accounts,

obtained a driver's license, and maintains real and personal property. Id. Additionally,

the court may consider “whether the person owns or rents his place of residence, how

permanent the residence appears, and the location of a person's physician, lawyer,

accountant, dentist, stockbroker, etc.” Id. (citing Nat’l Artists, 769 F.Supp. at 1228).

       Diversity is determined “at the time the action is commenced.” Linardos, 157

F.3d at 947. The party seeking to invoke the court's diversity jurisdiction bears the

burden of proving by a preponderance of the evidence the existence of complete

diversity. McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S. 178, 189

(1936). “That party must allege a proper basis for jurisdiction in his pleadings and must

support those allegations with ‘competent proof’ if a party opposing jurisdiction properly

challenges those allegations.” Universal Licensing Corp. v. Paola del Lungo S.p.A., 293

F.3d 579, 581 (2d Cir. 2002) (quoting Linardos, 157 F.3d at 947).

IV.    DISCUSSION

       Francois contends that the court has subject matter jurisdiction over this case

pursuant to section 1332(a)(1) of title 28 of the United States Code because the parties

are citizens of different states and the amount in controversy exceeds $75,000. Compl.

¶ 4. The parties do not dispute that Poole is a citizen of Connecticut. The question,

then, is whether Francois is also a citizen of Connecticut. If so, this action must be

dismissed. If not, the court must deny Poole’s Motion to Dismiss for lack of subject

matter jurisdiction.



                                             6
        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 7 of 12




       To start, the court has no difficulty concluding that, prior to his moving to New

York in 2018, Francois was domiciled in Connecticut. Francois had practiced medicine

in Connecticut since at least 2004. He was already living in Connecticut when he

purchased a home in Hamden, Connecticut in 2008, and he and Poole lived there

together during their marriage. Francois’s minor children live in Connecticut. Moreover,

the record bears no mention of Francois having ties to any state other than Connecticut

prior to his moving to New York in 2018.

       Francois does not argue that he was domiciled somewhere other than

Connecticut prior to being moved to New York in June 2018. Rather, Francois’s

contention is that, by the time he filed his Complaint on June 3, 2020, he was a New

York domiciliary. Opposition at 6. Given that Francois is alleging a change in domicile,

it is his burden to show, by clear and convincing evidence, that he had “the required

intent to give up the old and take up the new domicile” prior to filing his Complaint.

Palazzo ex rel. Delmage, 232 F.3d at 42 (brackets and ellipsis omitted); see also Nat’l

Artists, 769 F.Supp. at 1228 (“Where a party has established a domicile, therefore, the

burden for demonstrating that a new domicile has been established lies with the person

seeking to establish the change.”); Linardos, 157 F.3d at 947 (stating that diversity is

determined by the citizenship of the parties at the time the action is commenced). In

other words, Francois must demonstrate that he possessed the requisite intent to

remain in New York sometime prior to filing his Complaint. See Palazzo ex rel.

Delmage, 232 F.3d at 42 (stating that “the intention to remain” in the new place is

“indispensable” to effecting a change in domicile).




                                             7
            Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 8 of 12




       Francois has failed to carry his burden. Francois’s representations in the

conservator proceeding in the Hamden-Bethany Probate Court and in the dissolution

action in Connecticut Superior Court, and the relative lack of other evidence indicating

an intent to remain in New York, prevent the court from concluding that Francois was a

New York domiciliary at the time he filed his Complaint.

       Beginning with Francois’s representations in the state court proceedings, on

August 10, 2018, roughly two months after his move to New York, Francois filed an

“Emergency Motion for the Removal of Involuntary Conservator” in the Probate Court.

See Exhibit F to Mot. In that motion, Francois represented that “Ms. Pool [sic] moved

[him] from his home in Connecticut to his parent’s [sic] house in New York without the

permission of the court and will not give him access to his home.” Id. at 2 ¶ 5(b). He

requested “[a]n order from the Court that he be allowed to live in his home in

Connecticut in Guilford or his [Hamden, Connecticut] home whichever he chooses.” Id.

at 3 ¶ 4.

       On October 3, 2018, Francois filed a “Motion for Access to Children” in the

Probate Court. Motion for Access to Children, Exhibit G to Mot. (Doc. No. 13-11). In

that motion, Francois represented that he was “moved out of state, against his will.” Id.

at 1. He requested that the court grant him “access to his children . . . until he is moved

back to Connecticut.” Id. That same day, Francois also filed a “Motion for Access to

Funds for Living Expenses” in the Probate Court. Motion for Access to Funds for Living

Expenses, Exhibit H to Mot. (Doc. No. 13-12). In that motion, Francois represented that

he “was moved to New York by [Poole] against his will” and that, “[u]nfortunately, he is




                                             8
        Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 9 of 12




still in New York.” Id. at 1 ¶¶ 1, 3. Among other things, he requested from the court that

he “be allowed to move back home.” Id. at 2 ¶ 1.

       On December 13, 2019, Francois filed a “Motion for Parenting Time – Pendente

Lite” in Connecticut Superior Court. Exhibit I to Mot. In that motion, Francois

represented that he “has secured a location in Connecticut where he can stay and

spend time with his children pendente lite.” Id. ¶ 3. That same day, Francois filed a

“Motion for Order Exclusive Possession of 1080 Whitney Avenue Property Pendente

Lite” in Connecticut Superior Court. Exhibit J to Mot. In that motion, Francois

represented that he “needs to move back to Connecticut and has not been able to move

due to [Poole’s] control of his property.” Id. at 2. Among other things, he requested that

Poole “be ordered to turn the keys and control of the property over to [him], and to take

all necessary steps to transfer any utilities or other control to [him].” Id.

       These representations evidence Francois’s intent and manifest efforts to leave

New York and return to Connecticut. Francois nonetheless attempts to minimize the

import of these representations. Essentially, he argues: (1) that these representations

were made many months before he filed his Complaint in this court and therefore do not

evidence his intent as of that date; and (2) that these motions were unsuccessful,

implying that they should be accorded little or no weight. These arguments miss the

point. While it is true enough that roughly six months elapsed between the last of these

representations and the filing of Francois’s Complaint, these representations strongly

suggest that, for at least his first year-and-a-half in New York, Francois felt he was there

“against his will” and was actively seeking to return to his “home” in Connecticut. That




                                               9
            Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 10 of 12




these motions were “unsuccessful” in no way negates the intent therein expressed.1 As

for the six months following the last of these representations, the court reiterates that

the burden is on Francois to affirmatively show that, sometime prior to filing his

Complaint, his intention, as clearly reflected in the state court pleadings just described,

had changed and that he intended to remain in New York. Palazzo ex rel. Delmage,

232 F.3d at 42 (stating that, in addition to proving actual acquisition of a residence in the

new locality, “[a] party alleging that there has been a change of domicile has the burden

of proving the required intent to give up the old and take up the new domicile” (brackets,

ellipsis, and internal quotations omitted)). Francois does not point to any similarly clear

statement of intent to remain in New York made any time prior to his Complaint.

        Unable to marshal any such expressions of intent, Francois attempts to support

his claim of New York citizenship by pointing to other, indirect evidence. He maintains

that he is registered to vote in New York, has a New York driver’s license, and receives

mail at his New York address. Opposition at 4. These facts are no doubt of some

relevance. See Hicks, 839 F. Supp. at 951-52. However, seen in the light of Francois’s

clear and consistent representations in the state court proceedings, they are insufficient

to carry Francois’s burden to show by clear and convincing evidence that he intended to

remain in New York at some time prior to filing his Complaint.2



        1 Further, the court questions Francois’s characterization of his December 13, 2019 motion for

possession of his Hamden property as “unsuccessful.” Francois bases this characterization on his
assertion that the motion “has been pending for more than 8 months” and thus “remains outstanding.”
Opposition at 6. In the court’s view, a pending motion cannot fairly be characterized as unsuccessful.
        2 This conclusion is further supported by the fact that Francois fails to state when he registered to
vote in New York, when he obtained his New York driver’s license, and when he began receiving mail at
his New York address. The court would view these facts differently depending on when they
materialized. If, for example, these facts materialized following Francois’s December 13, 2019 motion,
they might tend to reflect a departure from Francois’s previous efforts and expressed intent to leave New
York, as evidenced in that motion and those filed prior to it. Such an inference would be foreclosed,

                                                     10
            Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 11 of 12




        Finally, Francois claims that he is a New York domiciliary because he “must

reside at his parents’ house for the foreseeable future because he has no financial

resources to afford to rent space in Connecticut.” Opposition at 4. This assertion is

partially undercut by his “Motion for Parenting Time – Pendente Lite”, in which he

represented in Connecticut Superior Court that he “has secured a location in

Connecticut where he can stay and spend time with his children pendente lite.” Exhibit I

to Mot. ¶ 3. It is further undercut by the fact that Francois’s Motion for Exclusive

Possession for his Hamden, Connecticut residence is still pending in Connecticut

Superior Court. Opposition 6. In any case, Francois’s claim that he must reside at his

parents’ house for the foreseeable future does not evince an intent to give up his old

domicile and remain in New York.

        In sum, the court concludes that Francois has failed to demonstrate by clear and

convincing evidence an intent to change his domicile from Connecticut to New York.3

As such, he is still domiciled in, and is therefore a citizen of, Connecticut. Because both

Francois and Poole are citizens of Connecticut, the court does not have diversity

jurisdiction.




however, if, for instance, these facts materialized within Francois’s first few months in New York, and he
subsequently continued to file motions expressing an intent to leave New York. Thus, without an
understanding of when these facts materialized, the court gives this already meager support less weight
than it otherwise might.

        3 Though a plaintiff generally must prove subject matter jurisdiction by a preponderance of the
evidence, Makarova, 201 F.3d at 113, a plaintiff alleging a change in domicile must, as noted above,
demonstrate such a change by clear and convincing evidence, Palazzo ex rel. Delmage, 232 F.3d at 42.
The court has concluded that Francois has failed to meet the clear and convincing evidence standard.
However, even viewing Francois’s change-in-domicile allegation through the lens of the preponderance
standard, the court would still conclude that Francois has failed to carry his burden to show that his
domicile changed from Connecticut to New York sometime prior to filing his Complaint.

                                                    11
     Case 3:20-cv-00770-JCH Document 24 Filed 11/13/20 Page 12 of 12




V.   CONCLUSION

     For the foregoing reasons, Poole’s Motion to Dismiss (Doc. No. 13) is

GRANTED.

SO ORDERED.

     Dated at New Haven, Connecticut this 13th day of November 2020.



                                              /s/ Janet C. Hall
                                             Janet C. Hall
                                             United States District Judge




                                        12
